Citation Nr: 0839383	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral fallen arches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1, 1980 to 
September 12, 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which found that no new and material evidence has 
been received to reopen the veteran's claim for service 
connection for bilateral fallen arches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

In May 1981 rating decision, the RO denied the appellant's 
claim for service connection for bilateral fallen arches.  In 
March 2005, the veteran filed to reopen his claim.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

An April 2005 notice letter sent by the RO failed to inform 
the appellant of the legal basis regarding the previous 
denial of his claim for service connection for bilateral 
fallen arches, and of the type of evidence necessary to 
reopen his claim.  Specifically, the notice letter stated 
that the veteran's claim for service connection for bilateral 
fallen arches was denied because service connection was not 
established.  Proper notice requires that the veteran be 
informed of the reason for the denial.  In this case, the 
claim was denied because the evidence, including a Medical 
Board report dated September 1980, showed that the veteran's 
pes planus existed prior to service, and was not aggravated 
by service.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that notice regarding reopening 
of claims must include notice of the bases for the prior 
final denial of the claim, and notice of what type of 
evidence would be needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  On remand, the appellant 
should be so notified, to include the correct standard for 
new and material evidence for claims.  See 38 C.F.R. § 
3.156(a).

Additionally, in a February 2006 statement, the veteran's 
representative argues that, pursuant to VAOPGCPREC 3-2003, a 
de novo review of the veteran's claim should be undertaken 
without his having to meet the "new and material evidence" 
requirement.  In that opinion, VA's General Counsel held that 
to rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004), and applies to claims that 
were pending on, or filed after, May 4, 2005.

As a general matter, the Board observes that in circumstances 
wherein a change in law provides a new basis for entitlement 
to a benefit sought for which a claim has previously been 
denied (e.g., through the liberalization of the requirements 
for entitlement to that benefit), a veteran may obtain de 
novo review of that prior decision without having to meet the 
"new and material" evidence requirement.  Spencer v. Brown, 
17 F.3d 368 (Fed. Cir. 1994).  However, in Routen v. West, 
142 F.3d 1434, 1442 (Fed. Cir. 1998), the Circuit Court 
determined that the change in the evidentiary presumption 
requiring VA to clearly rebut the presumption of soundness, 
including establishing the absence of in-service aggravation 
under 38 C.F.R. § 3.306(b), was a procedural rule, not a 
substantive change in law.  See also Hicks v. West, 12 Vet. 
App. 86, 91 (1998).  The Circuit Court based its conclusion 
on the fact that the modification did not create a new cause 
of action, since a new basis of entitlement was not created.  
On remand, the RO should reconsider the veteran's claim in 
light of VAOPGCPREC 3-2003; Spencer v. Brown, 17 F.3d 368 
(Fed. Cir. 1994); and Routen v. West, 142 F.3d 1434, 1442 
(Fed. Cir. 1998).

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
explanation as to the bases for the 
prior final denial of service 
connection for bilateral fallen arches, 
and notice of the type of evidence that 
will substantiate a claim to reopen the 
claim for service connection for 
bilateral fallen arches.  Because a May 
1981 rating decision found that the 
veteran's pes planus existed prior to 
service, and was not aggravated by 
service, the evidence necessary to 
reopen the claim would be competent 
evidence that tends to show that the 
veteran's bilateral fallen arches 
either occurred in, or were aggravated 
by, his active service.  Kent, supra.

The claims file should include 
documentation that there has been 
compliance with VA's duties to notify 
and assist a claimant.

2.  When the requested development has 
been completed, the claim of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for bilateral fallen arches 
should be readjudicated, taking into 
consideration VAOPGCPREC 3-2003; 
Spencer v. Brown, 17 F.3d 368 (Fed. 
Cir. 1994); and Routen v. West, 142 
F.3d 1434, 1442 (Fed. Cir. 1998).  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case that 
includes the appropriate laws and 
regulations regarding new and material 
evidence to reopen a previously denied 
claim effective from August 29, 2001.  
This supplemental statement of the case 
should also include any evidence added 
to the record since the December 2005 
statement of the case.  The veteran and 
his representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




